815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John P. CALANDRA, Defendant-Appellant.
No. 85-4026.
United States Court of Appeals, Sixth Circuit.
March 19, 1987.

Before ENGEL and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Appellant seeks review of the district court order which denied his motion to reduce sentence (Rule 35, Federal Rules of Criminal Procedure).  This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
On August 2, 1982, appellant and his five co-defendants were convicted of conspiring to participate in the affairs of an enterprise through a pattern of racketeering activities in violation of the Racketeer Influenced and Corrupt Organizations statute, 18 U.S.C. Sec. 1962(c) and (d) following a jury trial.  A sentence of imprisonment of 14 years was imposed on appellant.  His conviction was affirmed by this Court.   See United States v. Licavoli, 725 F.2d 1040 (6th Cir.), cert. denied, 467 U.S. 1252 (1984).  By unpublished order of July 16, 1986, this Court affirmed the district court's denial of appellant's motion for a new trial.  United States v. Calandra, No. 86-3707 (6th Cir.  July 16, 1986) (per curiam).


3
Whether to grant a motion to reduce sentence is within the sound of discretion of the district court, United States v. Kadota, 757 F.2d 198, 199 (8th Cir.1985) and this Court will not reverse the district court's ruling on a motion to reduce unless the district court exhibits a gross abuse of discretion or the sentence is illegal.   United States v. Lewis, 743 F.2d 1127 (5th Cir.1984);  United States v. Campbell, 711 F.2d 159, 160 (11th Cir.1983).


4
Appellant fails to establish that the sentence is illegal or that the district court abused its discretion in denying the motion to reduce sentence.  The district court carefully considered each of appellant's arguments in support of the motion to reduce, including the argument on appeal that the sentence was imposed "mechanically."    The second argument advanced on appeal is that the district court improperly considered evidence of a wiretap conversation when the court imposed sentence.  This argument was not presented to the district court and this Court will not consider this argument now.  United States v. Willis, No. 84-1558 (6th Cir.  Nov. 7, 1986).


5
For the foregoing reasons, the district court order denying the motion to reduce sentence is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.